Citation Nr: 1021399	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  02-07 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial evaluation of 100 percent either 
for PTSD on a schedular basis or based upon individual 
unemployability due to service-connected disabilities (TDIU) 
from August 7, 1997, to February 29, 2008.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from October 1970 to October 
1974.  He was overseas for more than 31/2 years, and while 
serving in Vietnam as a water transport specialist, among 
other decorations, he was awarded the Combat Infantryman 
Badge (CIB).  He was born in April 1951.

This appeal arose before the Board of Veterans' Appeals 
(Board) from actions in 2000 by the above Department of 
Veterans Affairs (VA) Regional Office (RO).  

In May 2003, the Veteran testified at a hearing before a now-
retired Veterans Law Judge on Travel Board at the Denver 
VARO.  (In that regard, clarification was subsequently 
obtained in October 2005 documenting the Veteran's 
declination to have a further hearing with another Veterans 
Law Judge).

Based on the Veteran's original claim dated August 7, 1997, 
in action in February 2000, the VA granted service connection 
for PTSD and assigned a 70 percent rating from the 1997 date.  
Service connection is also in effect for residuals of an 
avulsion fracture of the left ankle with limited motion, for 
which a 0 percent rating was assigned from August 1997, and 
for which a 10 percent rating has been assigned since June 
12, 1999.  (The Veteran has also been found to be entitled to 
a permanent and total rating for the purpose of non-service-
connected disability pension benefits since June 12, 1999.)

It is noted that a temporary total rating for 
hospitalization/convalescence pursuant to 38 C.F.R. § 4.29 
was in effect for the Veteran's PSTD from May 5, 2003, to 
July 1, 2003.  

In September 2004, the Board granted the Veteran's motion for 
reconsideration of its December 2003 decision denying an 
increased evaluation for PTSD, and for TDIU.  Accordingly, 
the Board's December 2003 decision was vacated in a decision 
in November 2004.  




In November 2004, the Board issued another decision which 
denied an increased evaluation for PTSD and denied TDIU.  The 
Veteran appealed to the U.S. Court of Appeals for Veterans 
Claims (Court).  (He was previously represented by a State 
veteran's service organization; he is now represented by an 
attorney).

On May 16, 2005, a Joint Motion for Remand was filed with the 
Court.  On June 21, 2005, the Court issued an Order remanding 
the case to the Board for action consistent with the Joint 
Motion for Remand.

In December 2005, the Board remanded the case for development 
discussed at length therein.  In March 2008, the Board again 
remanded the case for additional development.  The 70 percent 
rating assigned for PTSD was continued; and a TDIU was 
granted from February 29, 2008.  Basic eligibility was also 
established from that same date for Chapter 35 educational 
assistance benefits. 

In a decision in May 2009, the Board denied entitlement to a 
rating in excess of 70 percent for the PTSD, and granted a 
TDIU from June 12, 1999.

The Veteran and his attorney again took the case to the 
Court.  In accordance with to the Joint Motion to Remand, the 
Court vacated the Board decision as to the issues as 
recharacterized in accordance therewith and as shown on the 
front page of this decision, and the case is again before the 
Board. 


FINDING OF FACT

With resolution of reasonable doubt in his favor, since 
August 7, 1997, the Veteran has more often than not been 
unable to work by virtue solely of the aggregate of his 
service connected PTSD and left ankle fracture problems.



CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, the Board 
concludes that the criteria for a total disability rating for 
compensation purposes based on individual unemployablity due 
to service-connected disabilities have been met, effective 
from August 7, 1997.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.326(a) (2008).  Given the action taken 
herein, no further discussion of the VCAA is required. 

II.  Pertinent Legal Criteria, Factual Background, and 
Analysis

The Board has an obligation to provide adequate reasons and 
bases supporting this decision, but there is no requirement 
that every item of evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  The Board's 
analysis below will focus specifically on what evidence is 
needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the Veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

The pertinent evidence in this case, including with regard to 
the veteran's employability, has been iterated on numerous 
occasions and need not be further delineated at great length.  
However, to sum up pertinent facets thereof, in a statement 
prepared in connection with an application for disability 
retirement under the Civil Service Retirement System, dated 
in September 1997, the Veteran stated that he was an angry 
person who could not control his emotions, and that he 
thought about harming himself and others. 

At the time of a VA examination in October 1997, he was said 
to have been working for 16 years at the Pueblo Army Chemical 
Depot as a maintenance carpenter, but he had not worked since 
June 1997 "due to his cervical problems and his psychiatric 
concerns".  On the mental health evaluation portion of the 
examination, he indicated that he had had rather vague 
nightmares after returning from Vietnam which disappeared on 
his return.  He said he had not had any more nightmares until 
"1997 when he became embroiled in a dispute with Workmen's 
Compensation".  There had been disputes with one or more 
individuals about his vehicle, and after he lost his job he 
had had significant financial and other problems and had 
sought psychiatric help for these, including some involving 
homicidal ideation.  

A Social Security Administration (SSA) 
psychiatric/psychological assessment in November 1997 noted a 
detailed history.  The examiner concluded that "the client's 
ability to do work related activity at an age appropriate 
level would be significant(ly) impaired because of PTSD, the 
difficulty trusting anyone, homicidal and suicidal thought at 
times with depression, difficulty sleeping, irritability".

Numerous VA evaluative reports are in the file.  On clinical 
records from December 1999 it was noted that he had 
limitation of motion in the left ankle due to the residuals 
of the avulsion fracture.  In addition he had hypertension as 
well as cervical spine problems, coronary artery disease, and 
left knee problems.  (The rating assigned for the service-
connected left ankle disability was thereafter raised from 0 
to 10 percent, effective June 12, 1999 which was the date of 
his claim for the increase).  

In a VA Form 21-4138 dated in December 2000, the Veteran 
claimed TDIU, saying that he had not worked since 1997 and no 
employer would now hire him because of his PTSD.  
Alternatively, his attorney has recently also cited Rice v. 
Shinseki, 22 Vet. App. 447, 449, 354 (2009, with regard to 
TDIU claims filed with initial claim, e.g., in this case, 
August 7, 1997.

In a subsequent OPM form dated in September 1997, the Veteran 
reported that his cervical problems made it impossible for 
him to do his required duties or use the tools of his trade; 
and that the mental instability due to his PTSD had been 
aggravated by the stress of his work situation, and "these 
two conditions combined really make me a very undesirable 
person to be around".

The Veteran also testified at a Board hearing held in Denver 
in May 2003, before a Veterans Law Judge.  He said he felt 
very destructive against civilians, said that his wife was 
afraid of him, and that he had difficulty remembering things.

The Veteran's wife submitted a lay statement in October 2002, 
in which she stated that her husband suffered from horrible 
nightmares, aloof and erratic behavior, mood swings, and was 
an angry, violent, depressed, paranoid person.  He had 
reportedly threatened her life and the lives of others, and 
reportedly taught his son "methods to kill."

VA medical records are of record from mid to late 2000, 
showing the Veteran continued to report psychological 
problems, such as thoughts about crashing his car.  He also 
has had stress and instability at home due to numerous 
factors (e.g., noisy neighbors in his apartment building, 
family difficulties, etc.). 

A VA medical examination was performed in June 2000.  The 
Veteran reported VA treatment with nefazodone, which he said 
made him feel like he was on "acid", as a result of which 
he could not focus well enough to drive and was paranoid.  He 
said he verbally attacked his noisy neighbors, had threatened 
co-workers several years before, had difficulty sleeping due 
to noisy neighbors, and did nothing recreational other than 
watch television.  He said he kept many weapons in his home 
but did not carry firearms.

Treatment notes from late 2001 document some improvement in 
his home environment, with the family leaving the apartment 
housing and renting a house.  The Veteran apparently 
experienced an episode of homicidal and suicidal ideation in 
early March 2002 and reported to a private emergency room, a 
report from which is of record.  

In May-June 2003, the Veteran was enrolled in a VAMC PTSD day 
program during which time the RO granted a temporary 100 
percent disability rating for PTSD, effective May 5, 2003, 
for the duration of time in which he was enrolled in the 
program, until July 1, 2003, when the 70 percent PTSD 
disability rating was again placed in effect.  During that 
time, his GAF went to a low of 32.

Clinical records since then have shown ongoing care for his 
PTSD symptoms.  These records have all been reviewed.  GAF 
scores have predominantly ranged in the low to mid 50's.  For 
instance, in one VA assessment in February 2006, it was noted 
that he would be able to be employed only in a setting when 
he had no contact at all with either the public or co-
workers.

A detailed letter is of record from VA care-givers, including 
his psychiatrist, dated in February 2008, in pertinent part 
to the effect that the Veteran had had no sustained periods 
of symptomatic improvement since August 1997; that his mental 
health problems could not be separated, one from the other; 
and that the Veteran's PTSD alone, notwithstanding any other 
disabilities either physical or mental, caused him to be 
unable to obtain or retain substantially gainful employment.  
(Emphasis added.)

On a special VA examination in March 2008, the examiner also 
concluded that the Veteran's PTSD caused him to be unable to 
function for periods of time and, as a result, created an 
inability to obtain and maintain employment.   

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the Veteran 
is precluded, by reason of his service- connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2009).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

An extraschedular disability rating is warranted upon a 
finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).  In Hatlestad v. Derwinski, 1 Vet. App. 164 
(1991), the Court referred to apparent conflicts in the 
regulations pertaining to individual unemployability 
benefits.  Specifically, the Court indicated there was a need 
to discuss whether the standard delineated in the controlling 
regulations was an "objective" one based on the average 
industrial impairment or a "subjective" one based upon the 
Veteran's actual industrial impairment.

In a pertinent precedent opinion, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that Veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2,317 (1992).

The Board further observes that being unable to maintain 
substantially gainful employment is not the same as being 100 
percent disabled.  "While the term 'substantially gainful 
occupation' may not set a clear numerical standard for 
determining TDIU, it does indicate an amount less than 100 
percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 
2001).

For a Veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
Veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the particular 
Veteran is capable of performing the physical and mental acts 
required by employment, not whether that Veteran can find 
employment.  See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 
(1993).  It is also the policy of the VA, however, that all 
Veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service- connected 
disabilities shall be rated totally disabled.  38 C.F.R. § 
4.16(b).  

Where a Veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an 
extraschedular rating is for consideration where such Veteran 
is unemployable due to service-connected disability.  
38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 
225 (1993).  Thus, the Board must evaluate whether there are 
circumstances in the Veteran's case herein, apart from any 
non-service-connected conditions and advancing age, which 
would justify a total rating based upon unemployability.  Van 
Hoose, 4 Vet. App. at 363.

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated, in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial gainful 
activity, has to be looked at in a practical manner, and that 
the thrust is whether a particular job is realistically 
within the capabilities, both physical and mental, of the 
Veteran involved.

The Veteran worked as a maintenance mechanic for many years, 
a job at which he last worked in June 1997, and has been 
unemployed since then.  He does have a history of some 
cervical injuries resulting in herniations at multiple 
levels.  Nonetheless, it is recognized that the difficulties 
he encountered with Workermen's Compensation, etc., and his 
supervisors at work exacerbated his PTSD, and he became worse 
thereafter.  So, in essence, the cervical problems caused him 
to lose the job, but at some point the mental health problems 
caused him to be unable to regain it or to obtain other work. 

Thus, the issue becomes exactly when did the PTSD worsen to 
such an extent that, with his service-connected left ankle 
problems, he was unable to work in any circumstance.  His 
supervisor said in late 1997 that they could no longer 
accommodate him at his job, although the issue is not whether 
he could work at his prior job, but whether he could work at 
any job at all.  

The Board appreciates the testimony provided by him as to his 
situation.  More persuasive, however, are the medical 
opinions from his ongoing care-givers to the effect that he 
has been unable to work due to the service-connected 
disabilities since 1997.  With the benefit of the recent 
medical opinion evidence, and considering all pertinent 
mandates including from the Court, the Board finds that a 
reasonable doubt is raised, which will be resolved in favor 
of the Veteran, that his service-connected disabilities were 
the sole cause for his being unable to obtain or maintain 
further employment from August 7, 1997.


ORDER

A TDIU is granted from August 7, 1997, subject to the 
pertinent criteria relating to the payment of monetary 
awards. 



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


